x3                    GENERAL




                       June 17, 1970

Hon. Joe Resweber           Opinion No. M- 650
County Attorney
Harris County Courthouse    Re:   Whether the Sheriff of
Houston, Texas 77002              Harris County is authorized
                                  to seize goats running at
Dear Mr. Resweber:                large, and related questions.

          Your recent letter requesting the opinion of this
office concerning the referenced matter states, in part,
as follows:

          "1 . Is the Sheriff of Harris County
     authorized to seize goats running at large?

          ”2 . If the answer to the first question
     is in the affirmative, what procedure should
     the Sheriff follow to dispose of such goats?

          “3.  If the answer to the first question
     is in the affirmative, what impounding fee,
     if any, may the Sheriff charge for such goats?"

          The materials annexed to the memorandum brief sub-
mitted with your letter indicate that two stock law elections
were held in Harris County in 1932: in one, the voters pro-
hibited the running at large of hogs, sheep, and goats. In
the other, the voters prohibited the running at large of
horses, mules, jacks, jennets, and cattle.

          Article 6930 et seq. of Chapter 5, Title 121,
Vernon's Civil Statutes, as amended, set forth a procedure
whereby county voters may determine whether horses, mules,
jacks, jennets, donkeys, hogs, sheep, or goats shall be
permitted to run at large in a county.




                            -3114-
Ron. Joe Resweber, page 2       (M-650)



          Articles 6954 et seq. of Chapter 6 of this Title
121, as amended, set forth a similar procedure that relates
only to cattle, and to no other type of animal.

          The only statutory authorization for a sheriff's
seizing stock running at large is found in Article 6965 of
Chapter 6 of this Title 121. That Article provides, in
part, as follows:

          "It shall be the duty of any sheriff or
    constable of any county, or subdivision thereof,
    within this State, where the nrwisions   of this
    Chanter are or mav hereafter become operative,
    to seize any stockwhich may become known to
    him to be running at large on any outside
    premises where the provisions of the stock
    law are in force, and impound the same in some
    place provided for that purpose, and immediately
    notify the owner thereof, and if such Owner is
    known to such officer, who may redeem the same
    on the payment of an impounding fee of One Dollar
    ($1) per head, and the following additional fee
    for each day such stock is SO kept: One Dollar
    ($1) pes day per head for horses, mules, and
    cattle; fifty cents (5Oc) per day per head for
    jacks and jennets; and twenty-five cents (25C)
    per day per head for sheep, goats, and swine
    *..Dse0 " (Rmphasis added.)

          In our opinion, Article 6965, supra, imposes
the duty upon a sheriff to seize and impound the stock
named in Chapter 6, Title 121, Vernon's Civil Statutes,
and in addition all the other stock named in Chapter 5,
of that Title, by reason of the two independent pro-
visions of that Article which are underscored in the
immediately preceding quoted portion thereof. The second
provision, "where the provisions of the stock law are in
force" imposes a separate and additional duty in addition to




                            -3115-
   .




Hon. Joe Resweber, Page 3         (M-650)



the duty imposed by the preceding provision which refers to
"this Chapter".  This is manifestly the intent of the Leg-
islature because the Article specifically provides fees for
impounding the other animals named in Chapter 5, in addition
to cattle named in Chapter 6.

          We are of the opinion that the following state-
ment is apposite to the instant matter:

             “A statute  will be construed in such a
       manner as to make it effective, that is, en-
       forceable and operative, if it is fairly sus-
       ceptible of such an interpretation.     Thus,
       where two constructions might reasonably be
       given a statute, of which one will effectuate
       the legislative intent and purpose and make
       the act operative, whereas the other will
       defeat that intent and purpose and render it
       inoperative, the former construction will be
       so interpreted as to secure the benefits in-
       tended and as will best effect the legislative
       purpose."    53 Tex.Jr.2d 223-2.5, Statutes,
        $157.

          It should bs noted that the Legislature, while
seemingly restricting the operation of Article 6965, supra.
to Chapter 6 of Title 121, Vernon's Civil Statutes, did set
forth in that Article specific impounding fees for types of
animals covered by both Chapters 5 and 6 of Title 121,
Vernon's Civil Statutes.  In addition, goats are mentioned
specifically in Article 6967, which is also found in Chapter
6 of Title 121, Vernon's Civil Statutes.

            In this connection, it has been said that:

             "Another fundamental rule requires that
       a statute be construed as a whole and that
       all of its parts be harmonized if possible,
       so as to give effect to the entire act according
       to the evident intention of the legislature.


                              -3116-
Ron. Joe Resweber, page 4       (M-650)



     . . . (T)he Court will endeavor to reconcile
     the various provisions of the act, insofar
     as they may appear to be conflicting or in-
     consistent, to the end that the enactment and
     every word, phrase, clause, and sentence may
     have its proper effect.

          "Each part of the statute is to be con-
     sidered in connection with every other part
     and with the entire enactment, in order to
     produce a harmonious whole and to reach the
     true legislative intent. Thus, in case of
     doubt as to the meaning of a particular word,
     clause, provision, or section, it is to be
     viewed in the light of all the language em-
     ployed. It follws that a provision will
     not be given a meaning out of harmony with
     other provisions and inconsistent with the
     purpose of the act, although it would be
     susceptible of such construction standing
     alone."   53 Tex.Jur.2d 229-32, Statutes,
     Sec.160.

          See, generally, 53 Tex.Jur.2d 280-04, Statutes.Sec.
  186, relating to the construction of statutes in mri
materia.

          Even if we had not given Article 6965, supra, the
foregoing construction, we believe the Sheriff of Harris
County would, nonetheless, have the power to seize goats
running at large, since the provisions of Chapter 6 of
Title 121, Vernon's Civil Statutes, were enacted and made
operative by the voters in the 1932 election that prohibited
the running at large of cattle in that county.

          For the foregoing reasons, your first question is
answered in the affirmative.




                             -3117-
  .     -




Hon. Joe Resweber, page'5         (M-650)



          In answer to your second question, it is our
opinion that the procedure to be followed by the Sheriff
in disposing of goats running at large is set forth in
Articles 6965, 6969, and 6970, Vernon's Civil Statutes.
See also Attorney General's Opinion No. S-01 (1953),
which authorizes a county to lease land and build pens
necessary to impound livestock seized by a sheriff pur-
suant to Article 6965, supra.

          In answer to your third question, the impounding
fee that may be charged for such goats by the Sheriff is
$1 per head, plus an additional fee of 250r.per head for
each day such goats remain impounded, as provided in
Article 6965, supra.



           (1) The Sheriff of Harris County is
      authorized to seize goats running at large in
      that county, pursuant to Article 6965, Vernon's
      Civil Statutes.

            (2) The procedure the Sheriff would
      follw in disposing of such goats is set forth
      in Articles 6965, 6969, and 6970,'Vernon's
      Civil Statutes: and

           (3) The impounding fee to be charged for
      such goats by the Sheriff is $1 per head, plus
      an additional fee of 250 per head for each day
      such goats remain impounded, ursuant to Article
      6965, Vernon's Civil Statutes.
                                /'.s




                                       General of Texas

Prepared by Austin C. Bray, Jr.
hSSiStant Attorney General

                              -3118-
                                              .   .




Hon.   Joe   Resweber, page 6       (M-650)




APPROVED%
OPINION COMMITTEE

Kerns Taylor Chairman
W. E. Allen, Co-Chairman
Bob Lattimore
Charles Parrett
Malcolm Quick
Jerry Roberts

MBADE F. GRIFFIN
Staff Legal Assistant

ALFRBDWALKBR
Executive Assistant

NOLAWHITB
First Assistant




                                -3119-